EVERETT, Chief Judge
(concurring in part and dissenting in part):
On November 6, 1986, appellant and Petty Officer Second Class Samuel Schoonover broke into the car of Airman Apprentice John D. Sherwood and stole various items therefrom. Four days later, appellant was serving with the base security force when Sherwood reported the theft. In the performance of his duties, appellant prepared the Ineident/Complaint Report on an official form, OPNAV Form 5527.1. In block 16, which calls for entry of the name of any “suspect,” appellant wrote “unknown.” For doing so, he has been found guilty of making a false official report, in violation of Article 107 of the Uniform Code, 10 USC § 907.
These facts, however, are inconsistent with appellant’s conviction. In view of the privilege against self-incrimination, I am sure that the Navy never intended to require the person preparing the official form to report on his own crimes. Indeed, the drafters of the form undoubtedly never contemplated that, as here, the person who prepared the form would himself be implicated in committing the very crime that was being reported.
The inquiry implicit in block 16 of the form was whether appellant suspected persons other than himself or his accomplices of stealing from the car. When appellant inserted the word “unknown” in response *75to this inquiry, he was only representing that he suspected no one other than himself or his accomplices of stealing from Sherwood’s car. No representation was being made as to whether Sievers himself or others directly involved with him as principals might have committed the theft.
The situation here is somewhat akin to those in which the “exculpatory no” doctrine has been applied. See United States v. Davenport, 9 MJ 364, 369-70 (CMA 1980); cf. United States v. Gay, 24 MJ 304 (CMA 1987). Under that doctrine a suspect who simply denies his own guilt to investigators without giving details is not subject to prosecution under Article 107 for making a false official statement. Likewise, appellant’s statement — which, under one reading, might be viewed as false — cannot be made the basis for such a prosecution.
As the principal opinion points out, the military judge “reasoned that appellant could have named Petty Officer Schoonover as a suspect and thus have truthfully filled out the Incident/Complaint Report without incriminating himself.” 29 MJ at 73(5). Schoonover, however, had joined with appellant in committing the theft; and later appellant was charged with having conspired with him to commit the theft. If Sievers had revealed Schoonover’s name as a suspect, this would have led the Government to a potential witness against appellant and so would have incriminated him. Appellant was not required to do this, just as he was not required to identify himself as a suspect.
This case is quite different from that which would have existed if Sievers had known about a crime committed by others, but had failed to report it properly. In that event, he would have been subject to prosecution for making a false official statement or for obstruction of justice.
Because of the inconsistence of the guilty pleas with the facts related during the providence inquiry, the pleas should never have been accepted; and now the findings of guilty should be set aside. Sievers was properly convicted of the other offenses to which he pleaded guilty; and I do not believe that the error here would require a reassessment of his sentence.